Per Curiam,
We find it impossible to believe that the testatrix intended to dispose of her whole estate by the use of any of the words which are claimed to have such an effect in the four testamentary papers signed by her. Those words did not purport to include anything but money, and the immediate context in each instance is of such a character as to preclude the possibility of attributing to her any other intent than to make a gift of money *197distinctively as such. The great bulk of the estate to which she was entitled at the time of her death had in it no money at all. It consisted of a number of items of property, not one of which was money in any sense. While it is perfectly true that the word money may, when so intended by the testator, include any kind of property, even land, it can never have that effect when the text of the testament clearly shows it was not so intended. We concur with, the opinion of the majority of the court below, and, substantially for the reasons there expressed, we affirm the decree.
Decree affirmed and appeal dismissed at the cost of the appellants.